Citation Nr: 1638920	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-24 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from August 1972 to August 1992. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, declined to reopen a previously denied claim of entitlement to service connection for a low back disorder.   

The Veteran testified in support of this claim during a video conference hearing held before a Veterans Law Judge in September 2014.  In Remands dated May 2015 and March 2016, the Board reopened the previously denied claim and remanded it to the Agency of Original Jurisdiction (AOJ) for additional action.  

VA processed this claim electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this claim therefore contemplates both electronic records.

This claim is again REMANDED to the AOJ. 


REMAND

VA assisted the Veteran in developing this claim during the course of this appeal, including by affording him a VA examination and securing a VA addendum opinion from the examiner.  However, the reports of this examination and the opinion, considered collectively, are inadequate to decide this claim.

The Veteran claims that his back pain either manifested in service, possibly secondary to a 1977 helicopter incident involving a fall from a rope while exiting, or Marine Corps training, including foot marching with a 50 pound pack on his back, practicing hand-to-hand combat, lifting equipment weighing in excess of 250 pounds, and running, weight lifting and doing calisthenics for the purpose of meeting fitness standards, or preexisted service and became aggravated therein secondary to the injury and training activities.  He notes that he reported this pain during multiple in-service examinations, including his August 1992 exit physical, and that it persisted after leaving service.  

Indeed, during service, the Veteran reported back problems on multiple occasions.  During a June 1972 entrance examination, he reported being in fair health with a back ailment secondary to a previous back injury.  The examiner noted that the Veteran occasionally experienced back aches.  In November 1974 and April 1989, the Veteran sought treatment for back pain, once resulting in a diagnosis of mechanical low back pain.  In August 1992, prior to leaving service, the Veteran 
reported recurrent back pain and an examiner noted mild lumbar pain with overexertion, but did not diagnose a back disorder.  

The pain appears to have persisted, as alleged, because in February 2003, a VA examiner ordered x-rays, which revealed degenerative disc disease (DDD) of the lumbar spine.  Magnetic resonance imaging (MRI) conducted in November 2007 revealed a broad based disc bulge at L5-S1, a diffuse disc bulge at L4-5, and bilateral foraminal encroachment at L5-S1.  From 2008 to 2010, the Veteran underwent multiple steroid injections and used medication in an effort to treat what doctors diagnose as lumbar radiculopathy, sacroiliac joint dysfunction, lumbar DDD and chronic pain syndrome.  According to his spouse and a secretary at his place of employment, the Veteran's back pain gradually worsened over the years, occasionally resulting in missed work.  In August 2011, a physician who had treated the Veteran since 2008 found him totally disabled secondary to his back disability.  A February 2011 MRI revealed disc bulges at two more segments in the Veteran's spine, including L2-3 and L3-4, bilateral facet arthrosis and neural foraminal narrowing at all segments from L2 to S1, and an annular tear at L5-S1.  

Despite these facts, in July 2015, a VA examiner ruled out a relationship between the Veteran's current back disorder and service on the basis that there was no indication of back problems in service or of any mechanism that would have contributed to the Veteran's back disability.  He referenced the report of such problems on exit examination, but indicated that it had no clinical or diagnostic significance as most people have discomfort somewhere after overexertion.  He also referenced an MRI showing normal discs with facet degeneration from L1-S1.  

Given that the examiner failed to acknowledge all instances of in-service back complaints, evidence describing a fall from a helicopter, albeit resulting in knee, not back problems, private treatment records showing multiple back diagnoses, and the Veteran's competent reports of back pain prior to, during and after service, VA returned the report to the examiner for an addendum opinion based on a more comprehensive review of the record.  Unfortunately, in response, the examiner referred solely to the April 1989 in-service back complaint, found that the visit involved a past history of meningitis, not mechanical back pain, and guessed that the examiner mentioned the back because he couldn't find anything else wrong with the Veteran.  He thus concluded that the Veteran's back condition is age related.  

Accordingly, this claim is REMANDED for the following action: 

1.  Transfer this case to a VA examiner who has not previously evaluated the Veteran for an opinion on the etiology of the Veteran's back disability(ies).  Ask him or her to follow the instructions below.

a.  Review all evidence of record, including: (1) the Veteran's contentions that his back pain either manifested in service, possibly secondary to a 1977 helicopter incident involving a fall from a rope, or Marine Corps training, including foot marching with a 50 pound pack on his back, practicing hand-to-hand combat, lifting equipment weighing in excess of 250 pounds, and running, weight lifting and calisthenics for the purpose of meeting fitness standards, or preexisted service and became aggravated therein secondary to the injury and training activities; (2) service treatment records showing reports of objectively confirmed back pain in June 1972, November 1974, April 1989 and August 1992; (3) in-service Medical Board testimony regarding the helicopter incident; 
(4) x-rays and MRIs conducted in February 2003, November 2007 and February 2011; and (5) a February 2003 report of VA examination and private treatment records dated from 2003 to 2010, which confirm back treatment, including multiple steroid injections, and include diagnoses of lumbar DDD, lumbar radiculopathy, sacroiliac joint dysfunction, and chronic pain syndrome.   

b.  Indicate in writing in the record that the review included all pertinent information.

c.  Record in detail the Veteran's history of back symptoms prior to, during and after service, including a description of the pre-service back injury mentioned during the June 1962 entrance examination (description illegible on VBMS).  

d.  Record all back diagnoses of record and shown on examination, including, in part, lumbar DDD, lumbar radiculopathy, sacroiliac joint dysfunction, and chronic pain syndrome.    

e.  Accepting as true the Veteran's reports of back pain, offer an opinion as to whether each back disorder is at least as likely as not related to the Veteran's active service, including the documented in-service back complaints and findings, the helicopter incident, and/or the Marine Corps training activities.  

f.  If not, offer an opinion as to whether each/any current back disorder preexisted service and worsened therein.  

g.  If all current back disorders are found to be related to age, explain the significance of the back pain reported during service, when the Veteran was still relatively young. 

h.  Provide rationale for all opinions expressed.

i.  If an opinion cannot be expressed without resorting to mere speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.

2.  Review the examination report to ensure it complies with the above instructions.  If it does not, return it to the examiner for correction.

3.  Readjudicate. 

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (law requires all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




